

117 HR 5023 IH: Website for Economies of Business-friendly States Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5023IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mrs. Miller of West Virginia (for herself and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Commerce to establish a website that provides information relating to the business environment of each State, and for other purposes.1.Short titleThis Act may be cited as the Website for Economies of Business-friendly States Act of 2021 or the WEBS Act of 2021. 2.Department of Commerce website on State business environment(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce (in this section referred to as the Secretary) shall establish a publicly available website that provides information relating to the business environment of each State that may be relevant to a person considering establishing a business in the State or relocating a business to the State.(b)Information To be includedThe website established under subsection (a) shall include the following information with respect to each State:(1)A description of State business income and payroll taxes.(2)A description of incentives for establishing a business in the State or relocating a business to the State.(3)Additional incentives offered by metropolitan areas of the State.(4)Average cost of living in the State.(5)A description of the minimum wage requirements of the State.(6)A description of job training programs available in the State.(7)A description of colleges, universities, and research institutions located in the State.(8)Contact information for the business development office (or other equivalent office) of the State.(9)Information about opportunity zones in the State.(10)Such other information described in subsection (a) as the Secretary considers appropriate described in a rule issued under section 553 of title 5, United States Code.(c)Information from the Bureau of the CensusThe Secretary shall consult with the Director of the Bureau of the Census to obtain information relevant to the implementation of the website established under subsection (a).(d)Appeals processNot later than the date on which the website is established under subsection (a), the Secretary shall establish a process by which—(1)a State may file with the Secretary an appeal challenging particular information on such website as being inaccurate; and(2)if the State demonstrates in such appeal that such information is inaccurate, the Secretary shall correct such information.(e)Annual updatesThe Secretary shall, at least annually, verify that the website established under subsection (a) is up-to-date.(f)International promotionThe Secretary, in consultation with the Secretary of State and the United States Trade Representative, shall promote the website established under subsection (a) among foreign persons who may be considering relocating a business to the United States or otherwise investing in the United States.(g)State definedIn this section, the term State means each State of the United States, the District of Columbia, and each commonwealth, territory, or possession of the United States.